Case is assigned to the calendar for February 10, 1977, 9:30 a.m. for oral argument. The defendant will be expected to show cause why his appeal should not be summarily disposed of in view of the fact that the findings of the trial justice sitting without a jury are accorded great weight and in mating such findings the trial justice in appropriate circumstances may reject positive, uncontroverted testimony, Laganiere v. Bonte Spinning Co., 103 R.I. 191, 236 A.2d 256 (1967); Gorman v. Hand Brewing Co., 28 R.I. 180, 66 A.209 (1907).